Name: 94/269/EC: Commission Decision of 8 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Colombia
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  America;  health;  fisheries;  trade
 Date Published: 1994-05-06

 Avis juridique important|31994D026994/269/EC: Commission Decision of 8 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Colombia Official Journal L 115 , 06/05/1994 P. 0038 - 0042 Finnish special edition: Chapter 3 Volume 57 P. 0061 Swedish special edition: Chapter 3 Volume 57 P. 0061 COMMISSION DECISION of 8 April 1994 laying down special conditions governing imports of fishery and aquaculture products originating in Colombia (94/269/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (1), and in particular Article 11 (1) thereof, Whereas a group of Commission experts has conducted an inspection visit to Colombia to verify the conditions under which fishery products are produced, stored and dispatched to the Community; Whereas the provisions of Colombian legislation on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC; Whereas, in Colombia, the Ministry of Health (Foodstuffs Division) is capable of effectively verifying the application of the laws in force; Whereas the procedure for obtaining the health certificate referred to in point (a) of Article 11 (4) of Directive 91/493/EEC must also cover the definition of a model certificate, the minimum requirements regarding the language(s) in which it must be drafted and the grade of the person empowered to sign it; Whereas, pursuant to point (b) of Article 11 (4) of Directive 91/493/EEC, a mark should be affixed to packages of fishery and aquaculture products, giving the name of the non-member country and the approval number of the establishment of origin; Whereas, pursuant to point (c) of Article 11 (4) of Directive 91/493/EEC, a list of approved establishments must be drawn up; whereas that list must be drawn up on the basis of a communication from the Colombian Ministry of Health to the Commission; whereas it is therefore for the Colombian Ministry of Health to ensure compliance with the provisions laid down to that end in Article 11 (4); Whereas the Colombian Ministry of Health has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC and regarding fulfilment of requirements equivalent to those laid down by that Directive for the approval of establishments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Ministry of Health (Foodstuffs Division) shall be the competent authority in Colombia for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC. Article 2 Fishery and aquaculture products originating in Colombia must meet the following conditions: 1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model set out in Annex A; 2. the products must come from approved establishments listed in Annex B; 3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word 'Colombia' and the approval number of the establishment of origin in indelible letters. Article 3 1. The certificate referred to in point 1 of Article 2 must be drawn up in at least one official language of the Member State where the checks are carried out. 2. The certificate must bear the name, capacity and signature of the representative of the Ministry of Health of Colombia and the latter's official stamp in a colour different from that of the other indications on the certificate. Article 4 This Decision shall apply from 1 June 1994. Article 5 This Decision is addressed to the Member States. Done at Brussels, 8 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 15. ANNEX A HEALTH CERTIFICATE for fishery and aquaculture products originating in Colombia and intended for export to the European Community with the exception of bilvalve molluscs, echinoderms tunicates and marine gastropods in any form Reference No Country of dispatch: Colombia Competent authority: Ministry of Health Inspection Service: Foodstuffs Division I. Details identifying the fishery products Description of fishery or aquaculture product (1): - species (scientific name): - presentation of product (2) and type of treatment: Code number (where available): Type of packaging: Number of packages: Net weight: Requisite storage and transport temperature: II. Origin of products Name (s) and official approval number(s) of establishment(s) approved by the Ministry of Health for exports to the Community: III. Destination of products The products are dispatched from: (place of dispatch) to: (country and place of destination) by the following means of transport Name and address of dispatcher: Name of consignee and address at place of destination: IV. Health attestation The official inspector hereby certifies that the fishery and aquaculture products specified above: 1. were caught and handled on board vessels in accordance with the health rules laid down by Directive 92/48/EEC; 2. were landed, handled and where appropriate packaged, prepared, processed, frozen, thawed and stored hygienically in compliance with the requirements laid down in Chapters II, III and IV of the Annex to Directive 91/493/EEC; 3. have undergone health controls in accordance with Chapter V of the Annex to Directive 91/493/EEC; 4. are packaged, marked, stored and transported in accordance with Chapters VI, VII and VIII of the Annex to Directive 91/493/EEC; 5. do not come from toxic species or species containing biotoxins; 6. have satisfactorily undergone the organoleptic, parasitological, chemical and microbiological checks laid down for certain categories of fishery products by Directive 91/493/EEC and in the implementing decisions thereto. Done at , (place) (date) Official seal Signature of official inspector (name in capital letters, capacity and qualifications of person signing) (1) Delete where inapplicable. (2) Live, refrigerated, frozen, salted, smoked, preserved, etc. ANNEX B LIST OF APPROVED ESTABLISHMENTS "" ID="1">0017-91> ID="2">Comercializadora Internacional Vikingos, SA (Vikingos SA), Cartagena"> ID="1">0019-91> ID="2">FrigorÃ ­fico y Pesca de Cartagena, SA (CI Frigopesca SA), Cartagena"> ID="1">0023-91> ID="2">Comercializadora Internacional OcÃ ©anos SA (CI OcÃ ©anos), Cartagena"> ID="1">0040-91> ID="2">Comercializadora Antillana SA (Antillana SA), Cartagena"> ID="1">0024-91> ID="2">Comercializadora Internacional (Coapesca Ltda), Cartagena"> ID="1">0023-91> ID="2">Atunes de Colombia SA, Cartagena"> ID="1">0023-91> ID="2">Seatech International, Cartagena"> ID="1">0001-91> ID="2">FrigorÃ ­fica Ganadero SA (Frigogan SA), Barranquilla"> ID="1">0042-91> ID="2">Industrial Pesquera Colombiana SA (Indupesca SA), Cartagena"> ID="1">00197-91 > ID="2">Frigomarina, Buenaventura"> ID="1">0013-91> ID="2">Industria de Pesca sobre el PacÃ ­fico SA (Inpesca SA), Buenaventura"> ID="1">0109-92> ID="2">CompaÃ ±Ã ­a Pesquera Colombiana (Copescol SA), Buenaventura"> ID="1">0198-92> ID="2">Armadores Pesqueros Colombianos (Arpecol), Buenaventura"> ID="1">0033-91> ID="2">Inversiones MarÃ ­timas del PacÃ ­fico, Ltda (Invermarp), Buenaventura"> ID="1">0028-91> ID="2">Comercializadora El DelfÃ ­n Blanco, Ltda, Tumaco">